In a separation action, the defendant husband appeals from an order of the Supreme Court, Queens County, entered July 7, 1965, which denied his motion to dismiss the complaint for insufficiency. Order reversed, with $10 costs and disbursements, and motion granted, with leave to plaintiff to serve an amended complaint within 20 days after the entry of the order hereon. The complaint in this separation action fails to specify the “ time and place of each act complained of” (CPLR 3016, subd. [c]). Amplification by bill of particulars, as suggested by Special Term, is not a satisfactory alternative if the statute is to retain its effectiveness. (See Kurcz v. Kurcz, 13 A D 2d 954; Rizzi v. Rizzi, 279 App. Div. 676.) Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.